DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  claim 16 references “the adhesive” in line 3.  The term appears to have inherent antecedent basis due to the earlier usage of “an adhesive surface” in line 2, however, for clarity, the examiner suggests using the full term of “the adhesive surface”.  Appropriate correction is required.

Claim Interpretation
The term “a print controller configured to monitor the sensor” in claim 3 and 19 is not being interpreted under 35 USC 112(f) because the term “controller” are known in the arts to be a CPU or Microprocessor.  See also paragraph 0017-18 of the specification, disclosing that the print controller includes one or more processors, which is consistent with the known understanding in the art as to the term “controller”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 10 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a consistent rate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1, at lines 5-6 has already introduced the element of “a consistent rate” and it appears that “the consistent rate” was intended.

Claim 10 recites the limitation "the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent from claim 1, which does not recite a sensor.  Claim 2 does recite a sensor, but claim 10 does not depend from claim 2.  The examiner suggests that applicant amend claim 10 to be dependent from claim 2.

Claim 11 recites the limitation "a liner-less label" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has introduced the term “a liner-less label” in line 2, and it appears this liner-less label in line 2 is the same liner-less label as in line 5.  The suggests amending the limitation in line 5 to recite “the liner-less label”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawajiri (US 20180281470 A1).

As to claim 1, Kawajiri discloses a label printer (printer 1) capable of printing on liner-less labels, comprising: 
an in-line printer (printer 1; ink-jet heat 10 (printhead)) capable of being configured to receive a liner-less label, and print indicia on at least one surface of the liner-less label (see paragraph 0029, disclosing that “The printer 1 prints by ejecting ink onto the conveyed roll paper R from an inkjet head 10 (printhead) configured as a serial printhead.”); 
a drive roll (“a conveyance roller 18”) configured to provide liner-less labels to the in-line printer at a consistent rate (see paragraph 0059, disclosing “[0059] When printing with the state of the printer 1 in the first state, the controller 30 controls the printing device 33 and conveyance device 32 to execute the following process. More specifically, the controller 30 controls the printing device 33 to execute pass printing with the inkjet head 10, which is a serial printhead, and controls the conveyance device 32 to convey the unrolled paper RH a specific amount in the conveyance direction H timed to the timing of pass printing by the inkjet head 10. By alternating pass printing and conveying the unrolled paper RH synchronized to printing, an image is sequentially printed on the unrolled paper RH.”; the bolded section reads on the concept of consistent rate); and 
an idler roll (“driven roller 19”) disposed proximate to the drive roll and configured to receive the liner-less labels into a nip between the drive roll and idler roll (see paragraph 0036, disclosing “[0036] Downstream from the paper detection sensor 16 in the conveyance direction H is disposed a conveyance roller 18, and opposite the conveyance roller 18 is a driven roller 19. The unrolled paper RH is held between the conveyance roller 18 and driven roller 19, and is conveyed in the conveyance direction H as the conveyance roller 18 turns. The conveyance roller 18 is connected through a power transfer mechanism (not shown in the figure) to the drive shaft of the conveyance motor 32a described below (FIG. 2), and rotates as driven by the conveyance motor 32a.”).  See Figure 1 below.

    PNG
    media_image1.png
    364
    619
    media_image1.png
    Greyscale

Kawajiri is silent the use of linered or linerless labels, merely disclosing labels in paragraph 0057 (“label paper”).  However, the label printer of Kawajiri is considered capable of printing on linerless labels, and apparatus claims cover what a device is, not what a device does.  See MPEP 2114.  Additionally, the labels, whether linered or linerless, are the material worked upon, and does not impart patentability to the claims. See MPEP 2115.

As to claim 4, Kawajiri discloses a rotatable spindle configured to accept (or capable of accepting) a reel having a plurality of liner-less labels.  See paragraph 0031, disclosing that “As a result, the paper roll RB turns in conjunction with rotation of the spindle 12 in direction of rotation. KR, and the unrolled paper RH is delivered from the paper roll RB.”

As to claim 5, Kawajiri discloses wherein the drive roll is configured to peel the liner- less labels from the reel at a first torque at an inconsistent rate and deliver the liner-less labels to the in-line printer at a consistent rate, wherein the drive roll allows a second lower torque to be used by a print feed associated with the in-line printer.  See especially paragraph 0063, disclosing that:
[0063] By keeping the lowest position Q1 below detection position T1 and above detection position T2, desired slack is produced in the unrolled paper RH between the delivery point P1 and guide member 14. As a result, the friction that works between the rollers and the unrolled paper RH, and is required for the conveyance roller 18 and driven roller 19 to normally convey the unrolled paper RH, can be reduced, and slipping between the conveyance roller 18 and driven roller 19 can be prevented.

See also paragraph 0070-74, disclosing that:
[0070] As a result, when the lowest position Q1 does not go below the detection position T1 even though the spindle 12 is driven at a specific speed after detecting that the lowest position Q1 of the unrolled paper RH is above the detection position T1 based on the detection value input from the first slack detection sensor 23, the controller 30 determines that the state of the printer 1 changed from the first state to the second state.

[0071] When the state of the printer 1 is detected to change from the first state to the second state (step SA1: YES), the controller 30 controls the roll driver 31 to turn the core Ra supported by the spindle 12 at a first speed of rotation (step SA2).

[0072] In this way, even though a change from the first state to the second state is detected, the controller 30 does not stop printing by the printing device 33 or conveyance by the conveyance device 32. The reason for this is described next.

[0073] That is, when the printer 1 changes from the first state to the second state, the amount of paper remaining on the paper roll RB is not sufficient to position the unrolled paper RH at the lowest position Q1 below the detection position T1, but is sufficient to produce the desired slack in the unrolled paper RH between the delivery point P1 and guide member 14. Therefore, the unrolled paper RH can be conveyed normally by the conveyance device 32 for a certain time after the printer 1 goes to the second state. As a result, the controller 30 does not stop printing by the printing device 33 or conveyance by the conveyance device 32 immediately when a change from the first state to the second state is detected.

[0074] The first speed of rotation is set appropriately based on tests or simulations to a speed that produces desirable slack in the unrolled paper RH between the delivery point P1 and guide member 14 after the second state is assumed.



The operation of “the conveyance roller 18 and driven roller 19 to normally convey the unrolled paper RH, can be reduced, and slipping between the conveyance roller 18 and driven roller 19 can be prevented” as disclosed in paragraph 0063 and “the controller 30 does not stop printing by the printing device 33 or conveyance by the conveyance device 32 immediately when a change from the first state to the second state is detected” in paragraph 0073 in combination with the activation of the roll driver is a disclosure of a first torque at an inconsistent rate for the peeling of the labels  while delivering the labels at a consistent rate to the printer.

As to claim 6,  Kawajiri is capable of being with a labels wherein the liner-less labels comprise a first surface configured to accept first printed indicia from the in-line printer and a second surface that includes a first adhesive portion and a second non-adhesive portion configured to accept second printed indicia from the in-line printer.  As noted above, Kawajiri is silent the use of linered or linerless labels, merely disclosing labels in paragraph 0057 (“label paper”).  However, the label printer of Kawajiri is considered capable of printing on linerless labels, and apparatus claims cover what a device is, not what a device does.  See MPEP 2114.  Additionally, the labels, whether linered or linerless, are the material worked upon, and does not impart patentability to the claims. See MPEP 2115.

As to claim 18, Kawajiri discloses pre-feed system for an in-line printer (printer 1; ink-jet heat 10 (printhead)), comprising: 
a drive roll (“conveyance roller 18”) configured to peel a plurality of labels (see paragraph 0057, disclosing “label paper”) which are capable of being liner-less labels from a reel of labels (see spindle 123 and paper roll RB, see paragraph 0031, disclosing that “[0031] As shown in FIG. 1, a spindle 12 (roll paper support) is fit through the tubular core Ra disposed in the center of the paper roll RB inside the roll paper compartment 11. The spindle 12 supports the paper roll RB by way of the core Ra. The spindle 12 is connected through a power transfer mechanism (not shown in the figure) to the drive shaft of a delivery motor 31a described below, and turns as driven by the delivery motor 31a. As a result, the paper roll RB turns in conjunction with rotation of the spindle 12, and unrolled paper RH is delivered from the paper roll RB.) and provide the labels to the in-line printer at a consistent rate (see paragraph 0059, disclosing “[0059] When printing with the state of the printer 1 in the first state, the controller 30 controls the printing device 33 and conveyance device 32 to execute the following process. More specifically, the controller 30 controls the printing device 33 to execute pass printing with the inkjet head 10, which is a serial printhead, and controls the conveyance device 32 to convey the unrolled paper RH a specific amount in the conveyance direction H timed to the timing of pass printing by the inkjet head 10. By alternating pass printing and conveying the unrolled paper RH synchronized to printing, an image is sequentially printed on the unrolled paper RH.”; the bolded section reads on the concept of consistent rate); and 
an idler roll (“driven roller 19”) disposed proximate to the drive roll and configured to receive the liner-less labels into a nip between the drive roll and idler roll (see paragraph 0036, disclosing “[0036] Downstream from the paper detection sensor 16 in the conveyance direction H is disposed a conveyance roller 18, and opposite the conveyance roller 18 is a driven roller 19. The unrolled paper RH is held between the conveyance roller 18 and driven roller 19, and is conveyed in the conveyance direction H as the conveyance roller 18 turns. The conveyance roller 18 is connected through a power transfer mechanism (not shown in the figure) to the drive shaft of the conveyance motor 32a described below (FIG. 2), and rotates as driven by the conveyance motor 32a.”).  See Figure 1 below.

    PNG
    media_image1.png
    364
    619
    media_image1.png
    Greyscale

Kawajiri is silent the use of linered or linerless labels, merely disclosing labels in paragraph 0057 (“label paper”).  However, the label printer of Kawajiri is considered capable of printing on linerless labels, and apparatus claims cover what a device is, not what a device does.  See MPEP 2114.  Additionally, the labels, whether linered or linerless (or even just plain roll paper), are the material worked upon, and does not impart patentability to the claims. See MPEP 2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (US 2018/0281470 A1) as applied to claims 1, 4-6 and 18 above, and further in view of Wiklof (US 2003/0223800 A1).
As to claim 2, Kawajiri discloses the liner-less label printer of claim 1, further comprising: a sensor configured to monitor slack in the liner-less labels driven by the drive roll to the in-line printer.  See paragraph 0032, disclosing “a first slack detection sensor 23 and a second slack detection sensor 24.”  See Figure 1 below.

    PNG
    media_image1.png
    364
    619
    media_image1.png
    Greyscale

However, Kawajiri does not disclose that the sensor is located between the drive roll and the in-line printer.  Rather, the slack is before both the in-line printer and the drive roll but after the drive for the paper roll.
Wiklof, however, does disclose that it is known to place the sensor (sensor 407 and 408) between a roll (roller 403) and the in line printer (platen roller 404 and printhead 405).  See Figure 4 below.  

    PNG
    media_image2.png
    206
    544
    media_image2.png
    Greyscale

See also paragraphs 0040-41, disclosing:
[0040] FIG. 4 shows a direct thermal linerless label printer 401 of the present invention. This technology is meant to be exemplary of many different possible printing technologies usable with various embodiments of the linerless label stock or recording paper of the present invention. A roll of linerless label stock or recording paper 302 is supported by a supply post 402. The web is peeled from the roll and fed through guidance components in the printer. Roller 403 is exemplary of such a guidance component. In a linerless printer it is preferable that the web be supported such that it not come into sliding contact on its adhesive side. The web is fed through a nip comprised for instance of a platen roller 404 and a printhead 405. The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

[0041] The indicator mark sensor 407 is positioned to have a view of the printing medium along the web path. In a preferred embodiment, the indicator mark sensor 407 is comprised of a retro-reflective infrared emitter/detector pair. Alternatively, a transmissive sensor assembly comprised of an emitter body 407 and detector body 408 may be used to sense indexed features associated with substantially non-tacky regions 104. A transmissive sensor senses the difference in transmitted light between indicator marks and the remainder of the web. Alternatively, a colored opaque adhesive 101 may be used and the optional indicator mark 102 eliminated, in which case an emitter/detector pair retro-reflective indicator mark sensor 407 or emitter 407 and detector 408 may be used to detect the gaps 104 between adhesive regions. Alternatively, an adhesive deadening agent containing sensing features may be used to track the location of substantially non-tacky regions 104. In the case of a punched hole or formed notch indicator mark, the transmissive sensor detects the difference between the presence of the web or the absence of the web. As mentioned above, other technologies may be substituted for light-based sensors.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a sensor configured to monitor slack in the liner-less labels driven by the drive roll to the in-line printer in order to sense the slack as in Kawajiri immediately prior to the printing operation as taught by the sensor placement location of Wiklof.


As to claim 3, Kawajiri discloses a print controller (“controller 30”) configured to monitor the sensor and adjust operation of the drive roll to maintain the consistent rate.  See paragraph 0059, disclosing “[0059] When printing with the state of the printer 1 in the first state, the controller 30 controls the printing device 33 and conveyance device 32 to execute the following process. More specifically, the controller 30 controls the printing device 33 to execute pass printing with the inkjet head 10, which is a serial printhead, and controls the conveyance device 32 to convey the unrolled paper RH a specific amount in the conveyance direction H timed to the timing of pass printing by the inkjet head 10. By alternating pass printing and conveying the unrolled paper RH synchronized to printing, an image is sequentially printed on the unrolled paper RH.”  Paragraph 0061 discloses that the controller is configured to monitor the sensor, disclosing that “[0061] During delivery of the unrolled paper RH, the controller 30 manages the vertical relationship between the lowest position Q1 (see FIG. 1) of the unrolled paper RH, and detection position T1 and detection position T2, based on the detection value input from the first slack detection sensor 23 and the detection value input from the second slack detection sensor 24.”.  

As to claim 10, Kawajiri does not disclose that the sensor is a non-contact reflective object sensor.
However, Wiklof discloses that it is known for sensors in label printers to be a non-contact reflective object sensor.  See paragraph 0041, disclosing that:
[0041] The indicator mark sensor 407 is positioned to have a view of the printing medium along the web path. In a preferred embodiment, the indicator mark sensor 407 is comprised of a retro-reflective infrared emitter/detector pair. Alternatively, a transmissive sensor assembly comprised of an emitter body 407 and detector body 408 may be used to sense indexed features associated with substantially non-tacky regions 104. A transmissive sensor senses the difference in transmitted light between indicator marks and the remainder of the web. Alternatively, a colored opaque adhesive 101 may be used and the optional indicator mark 102 eliminated, in which case an emitter/detector pair retro-reflective indicator mark sensor 407 or emitter 407 and detector 408 may be used to detect the gaps 104 between adhesive regions. Alternatively, an adhesive deadening agent containing sensing features may be used to track the location of substantially non-tacky regions 104. In the case of a punched hole or formed notch indicator mark, the transmissive sensor detects the difference between the presence of the web or the absence of the web. As mentioned above, other technologies may be substituted for light-based sensors.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sensor is a non-contact reflective object sensor in order to view the label media during operation as taught by Wiklof.

As to claim 19, Kawajiri discloses further comprising: a sensor configured to monitor slack in the liner-less labels driven by the drive roll to the in-line printer; and a print controller configured to monitor the sensor and adjust operation of the drive roll to maintain the consistent rate.  See paragraph 0032, disclosing “a first slack detection sensor 23 and a second slack detection sensor 24.”  See Figure 1 below, showing sensors 23 and 24.

    PNG
    media_image1.png
    364
    619
    media_image1.png
    Greyscale

However, Kawajiri does not disclose that the sensor is a non-contact reflective object sensor or that the sensor is located between the drive roll and the in-line printer.  Rather, the slack is before both the in-line printer and the drive roll but after the drive for the paper roll.
Wiklof, however, does disclose that it is known the sensor is a non-contact reflective object sensor and to place the sensor (sensor 407 and 408) between a roll (roller 403) and the in line printer (platen roller 404 and printhead 405).  See Figure 4 below.  

    PNG
    media_image2.png
    206
    544
    media_image2.png
    Greyscale

See also paragraphs 0040-41, disclosing:
[0040] FIG. 4 shows a direct thermal linerless label printer 401 of the present invention. This technology is meant to be exemplary of many different possible printing technologies usable with various embodiments of the linerless label stock or recording paper of the present invention. A roll of linerless label stock or recording paper 302 is supported by a supply post 402. The web is peeled from the roll and fed through guidance components in the printer. Roller 403 is exemplary of such a guidance component. In a linerless printer it is preferable that the web be supported such that it not come into sliding contact on its adhesive side. The web is fed through a nip comprised for instance of a platen roller 404 and a printhead 405. The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

[0041] The indicator mark sensor 407 is positioned to have a view of the printing medium along the web path. In a preferred embodiment, the indicator mark sensor 407 is comprised of a retro-reflective infrared emitter/detector pair. Alternatively, a transmissive sensor assembly comprised of an emitter body 407 and detector body 408 may be used to sense indexed features associated with substantially non-tacky regions 104. A transmissive sensor senses the difference in transmitted light between indicator marks and the remainder of the web. Alternatively, a colored opaque adhesive 101 may be used and the optional indicator mark 102 eliminated, in which case an emitter/detector pair retro-reflective indicator mark sensor 407 or emitter 407 and detector 408 may be used to detect the gaps 104 between adhesive regions. Alternatively, an adhesive deadening agent containing sensing features may be used to track the location of substantially non-tacky regions 104. In the case of a punched hole or formed notch indicator mark, the transmissive sensor detects the difference between the presence of the web or the absence of the web. As mentioned above, other technologies may be substituted for light-based sensors.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sensor is a non-contact reflective object sensor in order to view the label media during operation as taught by Wiklof and to have utilized a sensor configured to monitor slack in the liner-less labels driven by the drive roll to the in-line printer in order to sense the slack as in Kawajiri immediately prior to the printing operation as taught by the sensor placement location of Wiklof.

Claim(s) 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (US 2018/0281470 A1) as applied to claims 1, 4-6 and 18 above, and further in view of Wiklof (US 2003/0223800 A1) and Yoshida (US 2004/0045953 A1).

As to claim 7, Kawajiri does not disclose that the drive roll is comprised of rubber.
However, Yoshida discloses that the drive roll is comprised of rubber.  See especially the embodiment of Figure 1 and paragraph 0048, disclosing that:
[0048] The platen rollers 33, 53 and the insertion roller 54 disposed in the printer unit 30 and the thermal activation unit 50 are formed from an elastic material such as rubber, plastic, urethane, fluorine resin and silicone resin.

Additionally, Wiklof teaches that rubber materials can often be a material with low surface energy.  See paragraph 0040, disclosing that:
The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the drive roll is comprised of rubber as taught by Yoshida and Wiklof such that the tendency of the adhesive to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized.

As to claim 8, Kawajiri does not disclose that the idler roll is configured to contact a surface of the liner-less labels that includes an adhesive without adhering to the adhesive.
However, Yoshida discloses that the idler roll is configured to contact a surface of the liner-less labels that includes an adhesive without adhering to the adhesive.  See especially the embodiment of Figure 1 and paragraph 0048, disclosing that:
[0048] The platen rollers 33, 53 and the insertion roller 54 disposed in the printer unit 30 and the thermal activation unit 50 are formed from an elastic material such as rubber, plastic, urethane, fluorine resin and silicone resin.

Additionally, Wiklof teaches that silicone rubber materials can often be a material with low surface energy.  See paragraph 0040, disclosing that:
The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the idler roll is configured to contact a surface of the liner-less labels that includes an adhesive without adhering to the adhesive as taught by Yoshida and Wiklof such that the tendency of the adhesive to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized.

As to claim 9, Kawajiri does not disclose that the idler roll is comprised of silicone.
However, Yoshida makes obvious that that the idler roll is comprised of silicone..  See especially the embodiment of Figure 1 and paragraph 0048, disclosing that:
[0048] The platen rollers 33, 53 and the insertion roller 54 disposed in the printer unit 30 and the thermal activation unit 50 are formed from an elastic material such as rubber, plastic, urethane, fluorine resin and silicone resin.

Additionally, Wiklof teaches that rubber materials can often be a material with low surface energy.  See paragraph 0040, disclosing that:
The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the idler roll is comprised of silicone as taught by Yoshida and Wiklof such that the tendency of the adhesive to stick to the idler roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized.

As to claim 20,  Kawajiri is capable of using a label wherein the liner-less labels comprise a first surface configured to accept printed indicia from the in-line printer and a second surface that includes an adhesive.  As noted above, Kawajiri is silent the use of linered or linerless labels, merely disclosing labels in paragraph 0057 (“label paper”).  However, the label printer of Kawajiri is considered capable of printing on linerless labels, and apparatus claims cover what a device is, not what a device does.  See MPEP 2114.  Additionally, the labels, whether linered or linerless, are the material worked upon, and does not impart patentability to the claims. See MPEP 2115.
Kawajiri is silent as to wherein the idler roll is configured to contact the second surface of the liner-less label without adhering to the adhesive.
However, Yoshida makes obvious that that the idler roll is configured to contact the second surface of the liner-less label without adhering to the adhesive.  See especially the embodiment of Figure 1 and paragraph 0048, disclosing that:
[0048] The platen rollers 33, 53 and the insertion roller 54 disposed in the printer unit 30 and the thermal activation unit 50 are formed from an elastic material such as rubber, plastic, urethane, fluorine resin and silicone resin.

Additionally, Wiklof teaches that rubber materials can often be a material with low surface energy.  See paragraph 0040, disclosing that:
The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the idler roll is configured to contact the second surface of the liner-less label without adhering to the adhesive as taught by Yoshida and Wiklof such that the tendency of the adhesive to stick to the idler roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (US 2018/0281470 A1) and Wiklof (US 2003/0223800 A1).

As to claim 11, Kawajiri discloses a method, comprising: 
activating a pre-feed drive roller configured to peel labels from a reel and deliver the labels to an in-line printer at a consistent rate (see paragraph 0059, disclosing “[0059] When printing with the state of the printer 1 in the first state, the controller 30 controls the printing device 33 and conveyance device 32 to execute the following process. More specifically, the controller 30 controls the printing device 33 to execute pass printing with the inkjet head 10, which is a serial printhead, and controls the conveyance device 32 to convey the unrolled paper RH a specific amount in the conveyance direction H timed to the timing of pass printing by the inkjet head 10. By alternating pass printing and conveying the unrolled paper RH synchronized to printing, an image is sequentially printed on the unrolled paper RH.”; the bolded section reads on the concept of consistent rate); 
receiving, by the in-line printer, a label (see paragraph 0036, disclosing “[0036] Downstream from the paper detection sensor 16 in the conveyance direction H is disposed a conveyance roller 18, and opposite the conveyance roller 18 is a driven roller 19. The unrolled paper RH is held between the conveyance roller 18 and driven roller 19, and is conveyed in the conveyance direction H as the conveyance roller 18 turns. The conveyance roller 18 is connected through a power transfer mechanism (not shown in the figure) to the drive shaft of the conveyance motor 32a described below (FIG. 2), and rotates as driven by the conveyance motor 32a.”); and 
printing, by the in-line printer, the received indicia onto the label (see paragraph 0029, disclosing that “The printer 1 prints by ejecting ink onto the conveyed roll paper R from an inkjet head 10 (printhead) configured as a serial printhead.”).
However, Kawajiri does not disclose the method utilizes a liner-less label or the step of receiving indicia to be printed onto a label.  Kawajiri is silent the use of linered or linerless labels, merely disclosing labels in paragraph 0057 (“label paper”).  
However, Wiklof disclose both that the method utilizes a liner-less label or the step of receiving indicia to be printed onto a label.  Paragraph 0002 discloses that:
[0002] In the area of on-demand label printing, there is a desire to reduce label cost and label waste. To achieve these goals, linerless label stock has been developed. Linerless label stock is especially attractive for use with direct thermal printers. Such linerless direct thermal label stock forms a self-contained imaging system, needing only the controlled application of heat to form an image.

Wiklof also discloses receiving indicia to be printed onto a label.  See paragraph 0044, disclosing “To print a label, the printhead 405 and motor 505 are controlled to build up a matrix of pixels forming an image. A binary array of pixels is fed to the printhead 405 and the printhead energized. Printhead energization causes resistors or dots on the printhead to selectively heat. The heated dots cause an image to form within image layer 202 of the label stock.” and paragraph 0045, disclosing “The sequence starts when the printer receives data from the host or client computer via data communication interface 504 in step 601.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the method utilizes a liner-less label in order to reduce label cost and label waste as taught by Wiklof and that the method utilizes the step of receiving indicia to be printed onto a label in order to begin the print sequence as taught by Wiklof.

As to claim 12, Kawajiri discloses sensing, via a sensor, an amount of slack in the liner-less labels being delivered to the in-line printer.  .  See paragraph 0032, disclosing “a first slack detection sensor 23 and a second slack detection sensor 24.”  
Kawajiri does not disclose that the sensor is disposed between the drive roller and the in-line printer.  Rather, the slack is before both the in-line printer and the drive roll but after the drive for the paper roll.
Wiklof, however, does disclose that it is known to arrange the sensor (sensor 407 and 408) to be disposed between the drive roller (roller 403) and the in-line printer sensor (platen roller 404 and printhead 405).  See Figure 4 below.  

    PNG
    media_image2.png
    206
    544
    media_image2.png
    Greyscale

See also paragraphs 0040-41, disclosing:
[0040] FIG. 4 shows a direct thermal linerless label printer 401 of the present invention. This technology is meant to be exemplary of many different possible printing technologies usable with various embodiments of the linerless label stock or recording paper of the present invention. A roll of linerless label stock or recording paper 302 is supported by a supply post 402. The web is peeled from the roll and fed through guidance components in the printer. Roller 403 is exemplary of such a guidance component. In a linerless printer it is preferable that the web be supported such that it not come into sliding contact on its adhesive side. The web is fed through a nip comprised for instance of a platen roller 404 and a printhead 405. The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

[0041] The indicator mark sensor 407 is positioned to have a view of the printing medium along the web path. In a preferred embodiment, the indicator mark sensor 407 is comprised of a retro-reflective infrared emitter/detector pair. Alternatively, a transmissive sensor assembly comprised of an emitter body 407 and detector body 408 may be used to sense indexed features associated with substantially non-tacky regions 104. A transmissive sensor senses the difference in transmitted light between indicator marks and the remainder of the web. Alternatively, a colored opaque adhesive 101 may be used and the optional indicator mark 102 eliminated, in which case an emitter/detector pair retro-reflective indicator mark sensor 407 or emitter 407 and detector 408 may be used to detect the gaps 104 between adhesive regions. Alternatively, an adhesive deadening agent containing sensing features may be used to track the location of substantially non-tacky regions 104. In the case of a punched hole or formed notch indicator mark, the transmissive sensor detects the difference between the presence of the web or the absence of the web. As mentioned above, other technologies may be substituted for light-based sensors.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sensor is disposed between the drive roller and the in-line printer in order to sense the slack as in Kawajiri immediately prior to the printing operation as taught by the sensor placement location of Wiklof.

As to claim 13, Kawajiri discloses adjusting, in response to the sensed amount of slack by the sensor, the rate of rotation of the drive roller to maintain the consistent rate.  See paragraph 0059, disclosing “[0059] When printing with the state of the printer 1 in the first state, the controller 30 controls the printing device 33 and conveyance device 32 to execute the following process. More specifically, the controller 30 controls the printing device 33 to execute pass printing with the inkjet head 10, which is a serial printhead, and controls the conveyance device 32 to convey the unrolled paper RH a specific amount in the conveyance direction H timed to the timing of pass printing by the inkjet head 10. By alternating pass printing and conveying the unrolled paper RH synchronized to printing, an image is sequentially printed on the unrolled paper RH.”  Paragraph 0061 discloses that the controller is configured to monitor the sensor, disclosing that “[0061] During delivery of the unrolled paper RH, the controller 30 manages the vertical relationship between the lowest position Q1 (see FIG. 1) of the unrolled paper RH, and detection position T1 and detection position T2, based on the detection value input from the first slack detection sensor 23 and the detection value input from the second slack detection sensor 24.”.  

As to claim 14, Kawajiri does not disclose that the sensor is a non-contact reflective object sensor.
However, Wiklof discloses that it is known for sensors in label printers to be a non-contact reflective object sensor.  See paragraph 0041, disclosing that:
[0041] The indicator mark sensor 407 is positioned to have a view of the printing medium along the web path. In a preferred embodiment, the indicator mark sensor 407 is comprised of a retro-reflective infrared emitter/detector pair. Alternatively, a transmissive sensor assembly comprised of an emitter body 407 and detector body 408 may be used to sense indexed features associated with substantially non-tacky regions 104. A transmissive sensor senses the difference in transmitted light between indicator marks and the remainder of the web. Alternatively, a colored opaque adhesive 101 may be used and the optional indicator mark 102 eliminated, in which case an emitter/detector pair retro-reflective indicator mark sensor 407 or emitter 407 and detector 408 may be used to detect the gaps 104 between adhesive regions. Alternatively, an adhesive deadening agent containing sensing features may be used to track the location of substantially non-tacky regions 104. In the case of a punched hole or formed notch indicator mark, the transmissive sensor detects the difference between the presence of the web or the absence of the web. As mentioned above, other technologies may be substituted for light-based sensors.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sensor is a non-contact reflective object sensor in order to view the label media during operation as taught by Wiklof.

As to claim 15, Kawajiri discloses threading the labels from a reel (paper roll RB), through a nip between the drive roller (conveyance roller 18) and an idler roller, and into a print feed of the in-line printer (printing mechanism 20 and inkjet head 20).

    PNG
    media_image1.png
    364
    619
    media_image1.png
    Greyscale

As noted above, Wiklof discloses and makes obvious that the labels are linerless labels.  Paragraph 0002 discloses that:
[0002] In the area of on-demand label printing, there is a desire to reduce label cost and label waste. To achieve these goals, linerless label stock has been developed. Linerless label stock is especially attractive for use with direct thermal printers. Such linerless direct thermal label stock forms a self-contained imaging system, needing only the controlled application of heat to form an image.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the method utilizes a liner-less label in order to reduce label cost and label waste as taught by Wiklof.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (US 2018/0281470 A1) and Wiklof (US 2003/0223800 A1) as applied to claims 11-15 above, and further in view of Yoshida (US 2004/0045953 A1).

As to claim 16, Kawajiri does not disclose that the drive roller is comprised of rubber, and wherein the idler roller is configured to contact an adhesive surface of the liner-less labels without adhering to the adhesive.
However, Yoshida discloses that the drive roll is comprised of rubber and wherein the idler roller is configured to contact an adhesive surface of the liner-less labels without adhering to the adhesive.  See especially the embodiment of Figure 1 and paragraph 0048, disclosing that:
[0048] The platen rollers 33, 53 and the insertion roller 54 disposed in the printer unit 30 and the thermal activation unit 50 are formed from an elastic material such as rubber, plastic, urethane, fluorine resin and silicone resin.

Additionally, Wiklof teaches that roller materials can often be a material with low surface energy.  See paragraph 0040, disclosing that:
The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the drive roller is comprised of rubber, and wherein the idler roller is configured to contact an adhesive surface of the liner-less labels without adhering to the adhesive as taught by Yoshida and Wiklof such that the tendency of the adhesive to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized.

As to claim 17, Kawajiri does not disclose that the idler roll is comprised of silicone.
However, Yoshida makes obvious that that the idler roll is comprised of silicone..  See especially the embodiment of Figure 1 and paragraph 0048, disclosing that:
[0048] The platen rollers 33, 53 and the insertion roller 54 disposed in the printer unit 30 and the thermal activation unit 50 are formed from an elastic material such as rubber, plastic, urethane, fluorine resin and silicone resin.

Additionally, Wiklof teaches that rubber materials can often be a material with low surface energy.  See paragraph 0040, disclosing that:
The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the idler roll is comprised of silicone as taught by Yoshida and Wiklof such that the tendency of the adhesive to stick to the idler roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-6 of copending Application No. 17/552053 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘053 application recites substantially identical structure.
With respect to claim 18, claim 1 of the ‘053 application recites:
1.  A liner-less label printer pre-feed system comprising: an idler roller; a drive roller having a first contact surface aligned with a second contact surface of the idler roller to form a nip, the nip configured to receive label stock from an associated roll; a motor configured to rotate the drive roller wherein the drive roller drives a counter rotation of the idler roller so as to move the label stock through the nip and to an associated label printer; a sensor configured to determine slackness of the label stock when disposed between the nip and a label printer; and a controller configured to control a speed of the motor to maintain the label stock within a preselected slackness range.

The structure of claim 1 of the ‘053 application either performs or is capable of performing the consistent rate limitation of the instant claims.
With respect to examined claim 19, claim 1 of the ‘053 application recites substantially similar structure, such as “a sensor configured to determine slackness of the label stock when disposed between the nip and a label printer; and a controller configured to control a speed of the motor to maintain the label stock within a preselected slackness range.”   Additionally, claim 2, which is dependent on claim 1, recites “the sensor is comprised of a non-contact object sensor”, and claim 3, which is dependent on claim 2, recites “the sensor is further comprised of a reflective object sensor”
With respect to examined claim 20, see claim 5, which recites “wherein the first contact surface is comprised of rubber and wherein the second contact surface is comprised of silicone rubber” and see claim 6, which recites “wherein the nip is configured to receive the label stock into the nip with an adhesive surface contacting the idler roller.”  Both of these limitations make obvious the limitation of examined claim 20 of “wherein the liner-less labels comprise a first surface configured to accept printed indicia from the in-line printer and a second surface that includes an adhesive, and wherein the idler roll is configured to contact the second surface of the liner-less label without adhering to the adhesive.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 17/552053 in view of Kawajiri (US 2018/0281470 A1) as applied to claims 1-10 above in the art rejections. 

With respect to examined claim 1, claim 1 of the ‘053 application recites in part “a liner-less label printer pre-feed system, comprising an idler roller; a drive roller having a first contact surface aligned with a second contact surface of the idler roller to form a nip, the nip configured to receive label stock from an associated roll”.  Although the language is different, the idler roller and drive roller of claim 1 of the ‘053 application is an obvious variation of the examined claim 1, which recites “a drive roll configured to provide liner-less labels to the in-line printer at a consistent rate; and an idler roll disposed proximate to the drive roll and configured to receive the liner-less labels into a nip between the drive roll and idler roll.”
The ’053 application does not claim A liner-less label printer, comprising: an in-line printer configured to receive a liner-less label, and print indicia on at least one surface of the liner-less label.  However, the ‘053 application is intended to be used with a label printer, as it is a label printer pre-feed system.
Additionally, Kawajiri as discussed above in the rejections under 35 USC 102 and 103 discloses a liner-less label printer, comprising: an in-line printer configured to receive a liner-less label, and print indicia on at least one surface of the liner-less label, as well as all of the other structural limitations of claim 1.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a liner-less label printer, comprising: an in-line printer configured to receive a liner-less label, and print indicia on at least one surface of the liner-less label as taught by Kawajiri with the claims of the ‘053 application in order to achieve effective label printing.

With respect to examined claim 2, see claim 1 of the ‘053 application, which recites “a sensor configured to determine slackness of the label stock when disposed between the nip and a label printer”

With respect to examined claim 3, see claim 1 of the ‘053 application, which recites “a controller configured to control a speed of the motor to maintain the label stock within a preselected slackness range”.

With respect to examined claim 4, the ‘053 application does not claim a rotatable spindle configured to accept a reel having a plurality of liner-less labels.  
However, Kawajiri discloses a rotatable spindle configured to accept (or capable of accepting) a reel having a plurality of liner-less labels.  See paragraph 0031, disclosing that “As a result, the paper roll RB turns in conjunction with rotation of the spindle 12 in direction of rotation. KR, and the unrolled paper RH is delivered from the paper roll RB.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a rotatable spindle configured to accept a reel having a plurality of liner-less labels in order to provide a supply of labels as disclosed in Kawajiri.

With respect to examined claim 5, the ‘053 application does not claim wherein the drive roll is configured to peel the liner- less labels from the reel at a first torque at an inconsistent rate and deliver the liner-less labels to the in-line printer at a consistent rate, wherein the drive roll allows a second lower torque to be used by a print feed associated with the in-line printer.
However, Kawajiri discloses wherein the drive roll is configured to peel the liner- less labels from the reel at a first torque at an inconsistent rate and deliver the liner-less labels to the in-line printer at a consistent rate, wherein the drive roll allows a second lower torque to be used by a print feed associated with the in-line printer.  See especially paragraph 0063, disclosing that:
[0063] By keeping the lowest position Q1 below detection position T1 and above detection position T2, desired slack is produced in the unrolled paper RH between the delivery point P1 and guide member 14. As a result, the friction that works between the rollers and the unrolled paper RH, and is required for the conveyance roller 18 and driven roller 19 to normally convey the unrolled paper RH, can be reduced, and slipping between the conveyance roller 18 and driven roller 19 can be prevented.

See also paragraph 0070-74, disclosing that:
[0070] As a result, when the lowest position Q1 does not go below the detection position T1 even though the spindle 12 is driven at a specific speed after detecting that the lowest position Q1 of the unrolled paper RH is above the detection position T1 based on the detection value input from the first slack detection sensor 23, the controller 30 determines that the state of the printer 1 changed from the first state to the second state.

[0071] When the state of the printer 1 is detected to change from the first state to the second state (step SA1: YES), the controller 30 controls the roll driver 31 to turn the core Ra supported by the spindle 12 at a first speed of rotation (step SA2).

[0072] In this way, even though a change from the first state to the second state is detected, the controller 30 does not stop printing by the printing device 33 or conveyance by the conveyance device 32. The reason for this is described next.

[0073] That is, when the printer 1 changes from the first state to the second state, the amount of paper remaining on the paper roll RB is not sufficient to position the unrolled paper RH at the lowest position Q1 below the detection position T1, but is sufficient to produce the desired slack in the unrolled paper RH between the delivery point P1 and guide member 14. Therefore, the unrolled paper RH can be conveyed normally by the conveyance device 32 for a certain time after the printer 1 goes to the second state. As a result, the controller 30 does not stop printing by the printing device 33 or conveyance by the conveyance device 32 immediately when a change from the first state to the second state is detected.

[0074] The first speed of rotation is set appropriately based on tests or simulations to a speed that produces desirable slack in the unrolled paper RH between the delivery point P1 and guide member 14 after the second state is assumed.

The operation of “the conveyance roller 18 and driven roller 19 to normally convey the unrolled paper RH, can be reduced, and slipping between the conveyance roller 18 and driven roller 19 can be prevented” as disclosed in paragraph 0063 and “the controller 30 does not stop printing by the printing device 33 or conveyance by the conveyance device 32 immediately when a change from the first state to the second state is detected” in paragraph 0073 in combination with the activation of the roll driver is a disclosure of a first torque at an inconsistent rate for the peeling of the labels  while delivering the labels at a consistent rate to the printer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the drive roll is configured to peel the liner- less labels from the reel at a first torque at an inconsistent rate and deliver the liner-less labels to the in-line printer at a consistent rate, wherein the drive roll allows a second lower torque to be used by a print feed associated with the in-line printer in order to provide a supply of labels as disclosed in Kawajiri.

As to examined claim 6, the structure of the ‘053 application and Kawajiri is capable of being with a labels wherein the liner-less labels comprise a first surface configured to accept first printed indicia from the in-line printer and a second surface that includes a first adhesive portion and a second non-adhesive portion configured to accept second printed indicia from the in-line printer.  As noted above, Kawajiri is silent the use of linered or linerless labels, merely disclosing labels in paragraph 0057 (“label paper”).  However, the label printer of Kawajiri is considered capable of printing on linerless labels, and apparatus claims cover what a device is, not what a device does.  See MPEP 2114.  Additionally, the labels, whether linered or linerless, are the material worked upon, and does not impart patentability to the claims. See MPEP 2115.

As to examined claim 7, see claim 5 of the ‘053 application, which recites that “the first contact surface is comprised of rubber”.   Since claim 1 of the ‘053 application already defined “a drive roller having a first contact surface”, claim 5 of the ‘053 application as modified by Kawajiri would read on the claim.

As to examined claim 8, see also claim 5 of the ‘053 application, which recites that “the second contact surface is comprised of silicone rubber”.  Since claim 1 of the ‘053 application already defined “a second contact surface of the idler roller”, and silicone is defined as a material that reads on claim 8, claim 5 of the ‘053 application and Kawajiri would read on the limitation of “the idler roll is configured to contact a surface of the liner-less labels that includes an adhesive without adhering to the adhesive.”

As to examined claim 9, see claim 5 of the ‘053 application, which recites that “the second contact surface is comprised of silicone rubber”.  

As to examined claim 10, claim 2, which is dependent on claim 1, recites “the sensor is comprised of a non-contact object sensor”, and claim 3, which is dependent on claim 2, recites “the sensor is further comprised of a reflective object sensor”.

This is a provisional nonstatutory double patenting rejection.

Claims 11-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 17/552053 in view of Kawajiri (US 2018/0281470 A1) and Wiklof (US 2003/0223800 A1) and Yoshida (US 2004/0045953 A1) as applied to claims 1-20 above in the art rejections. 

With respect to examined claim 11, claim 8 of the ‘053 application recites:
8. A method of feeding a liner-less label printer comprising: receiving label stock into a nip between a drive roller and an idler roller; rotating the drive roller to move label stock through the nip cooperatively with the idler roller urged by the drive roller to counter rotate at the nip and feed the label stock to an associated label printer; determining a slackness of the label stock between the nip and a label printer; and adjusting a rotation speed of the drive roller in accordance with a determined slackness.

Although the language is different, the idler roller and drive roller of claim 8 of the ‘053 application is an obvious variation of the examined claim 11 in part, as both utilize a drive roller and an idler roller, and a nip, and have speed or rate controls.
The ’053 application does not claim receiving indicia to be printed onto a liner-less label or receiving, by the in-line printer, a liner-less label; and printing, by the in-line printer, the received indicia onto the liner-less label.  However, the ‘053 application is intended to be used with a label printer, as it is a label printer pre-feed system.
Additionally, Kawajiri and Wiklof as discussed above in the rejections under 35 USC 102 and 103 discloses receiving indicia to be printed onto a liner-less label or receiving, by the in-line printer, a liner-less label; and printing, by the in-line printer, the received indicia onto the liner-less label, as well as the other limitation of claim 11.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized receiving indicia to be printed onto a liner-less label or receiving, by the in-line printer, a liner-less label; and printing, by the in-line printer, the received indicia onto the liner-less label as taught by Kawajiri and Wiklof with the claims of the ‘053 application in order to achieve effective label printing.

As to examined claim 12, see claim 8 of the ‘053 application, which recites “determining a slackness of the label stock between the nip and a label printer; and adjusting a rotation speed of the drive roller in accordance with a determined slackness”  See also claim 12, which is dependent from claim 8 and recites “determining the slackness in accordance with an output of an object sensor.”

As to examined claim 13, see claim 8 of the ‘053 application, which recites “determining a slackness of the label stock between the nip and a label printer; and adjusting a rotation speed of the drive roller in accordance with a determined slackness”  See also claim 12, which is dependent from claim 8 and recites “determining the slackness in accordance with an output of an object sensor.”

As to examined claim 14, see claim 13 of the ‘053 application, which recites “the object sensor is comprised of a reflective object sensor.”  Additionally, Wiklof makes obvious the full limitation of non-contact reflective object sensor as discussed above.

As to examined claim 15, see claim 8 of the ‘053 application, which recites the obvious variation of “rotating the drive roller to move label stock through the nip cooperatively with the idler roller urged by the drive roller to counter rotate at the nip and feed the label stock to an associated label printer”.

As to examined claim 16, see claims 10 of the ‘053 application, which claims “the drive roller and the idler roller include a rubber surface” and claim 11 of the ‘053 application, which claims that “the idler roller surface is further comprised of a silicone surface in contact with an adhesive side of the label stock”
Additionally, Yoshida discloses that the drive roll is comprised of rubber and wherein the idler roller is configured to contact an adhesive surface of the liner-less labels without adhering to the adhesive.  See especially the embodiment of Figure 1 and paragraph 0048, disclosing that:
[0048] The platen rollers 33, 53 and the insertion roller 54 disposed in the printer unit 30 and the thermal activation unit 50 are formed from an elastic material such as rubber, plastic, urethane, fluorine resin and silicone resin.

Additionally, Wiklof teaches that roller materials can often be a material with low surface energy.  See paragraph 0040, disclosing that:
The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the drive roller is comprised of rubber, and wherein the idler roller is configured to contact an adhesive surface of the liner-less labels without adhering to the adhesive as taught by Yoshida and Wiklof such that the tendency of the adhesive to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized.

As to examined claim 17, the ‘053 application, see claims 10 of the ‘053 application, which claims “the drive roller and the idler roller include a rubber surface” and claim 11 of the ‘053 application, which claims that “the idler roller surface is further comprised of a silicone surface in contact with an adhesive side of the label stock”
However, Yoshida makes obvious that that the idler roll is comprised of silicone..  See especially the embodiment of Figure 1 and paragraph 0048, disclosing that:
[0048] The platen rollers 33, 53 and the insertion roller 54 disposed in the printer unit 30 and the thermal activation unit 50 are formed from an elastic material such as rubber, plastic, urethane, fluorine resin and silicone resin.

Additionally, Wiklof teaches that rubber materials can often be a material with low surface energy.  See paragraph 0040, disclosing that:
The platen roller 404 is formed of a material with relatively low surface energy and a consequently low affinity for the pressure sensitive adhesive 101. An example of such a material is silicone rubber. By forming the platen roller 404 of such a low surface energy material, the tendency of the pressure sensitive adhesive 101 to stick to the roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized. Just downstream from the platen roller 404 and printhead 405 nip is a tear bar 406.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the idler roll is comprised of silicone as taught by Yoshida and Wiklof such that the tendency of the adhesive to stick to the idler roller and the tendency of the adhesive to cohesively fail and deposit on the roller is minimized.

This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK